33 F.3d 64
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.J. Kathleen JORDAN Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 93-3502.
United States Court of Appeals, Federal Circuit.
Feb. 8, 1994.

Before RADER, Circuit Judge.
ON MOTION
ORDER
RADER, Circuit Judge.


1
Upon consideration of the unopposed motion of the Merit Systems Protection Board to remand for consideration of J. Kathleen Jordan's case on the merits,

IT IS ORDERED THAT:

2
The motion is granted.